Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the applicant argument is persuasive and the closest prior art reference Amma et al. (2012/0133216) discloses “RF-DC conversion efficiency even when input power is varied. Provided is a power receiving device including: a plurality of antennas, a plurality of rectenna rectifying circuits each of which is provided to correspond to each of the antennas and each of which converts electromagnetic waves received by the corresponding antenna into DC power and outputs the DC power; a connection switching circuit which is provided between the plurality of rectenna rectifying circuits and a load and which performs switching between serial/parallel connection states of the output side of the plurality of rectenna rectifying circuits; a current sensor which measures current flowing through the load; and a control section which, on the basis of the current measured by the current sensor, selects a serial/parallel connection state of the rectenna rectifying circuits, the state enabling the RF-DC conversion efficiency to be maximized, and which controls the connection 

With respect to independent claim 9, the applicant argument is persuasive and the closest prior art reference Amma et al. (2012/0133216) discloses “RF-DC conversion efficiency even when input power is varied. Provided is a power receiving device including: a plurality of antennas, a plurality of rectenna rectifying circuits each of which is provided to correspond to each of the antennas and each of which converts electromagnetic waves received by the corresponding . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836